DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-25-2022 has been entered.
 

Response to Arguments
Please note that the amendment made in the AFCP 2.0 submission was not entered; thereby the response such as the claims filed 4-25-2022 should still have underlined the amended limitation filed under AFCP 2.0. The present response is doing the best to consider the changes in both set of claims.
The amendment made to claim 21 successfully overcome the 112(a) rejection.
Applicant's arguments filed 1-20-2022 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7, 21-25 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griot 20180103427 in view of Chen 20190320455.

As to claim 1, Griot discloses a method for operating a network device (see abstract), including: establishing cellular communication with a user equipment (UE) [see par. 0040-0041]; configuring extended discontinuous reception (eDRX) with the UE [see par. 0007-0010, 0029, 0076]; communicating with the UE using the eDRX configuration; broadcasting a message to a plurality of UEs during an off duration of the eDRX cycle [please note that the claim limitations do not give enough context and a plurality interpretations can apply; interpretation #1 as seen in fig. 12 UE remain on but it is a scheduled sleep period; interpretation #3, some UE’s remain in deep sleep during broadcast; thereby, off duration of the eDRX cycle for them] (see par. 0078-0082, 0093, 0098]; transmitting a [fragmented] message to the UE during an eDRX on duration of the UE, wherein the [fragmented] message indicates [that other fragment of] the message is cached; and transmitting the [cached] message to the UE (see par. 0097-0102). Griot does not explicitly discloses caching the message; however, in order to send the message, it is required to be cached and/or stored for the transmission. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to store and/or cache the message because it is required for transmission. Griot fails to disclose a short message. In an analogous art, Chen discloses transmitting a short message to the UE during an eDRX on duration of the UE (see par. 0079). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.
As to claim 2, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed during an on duration of the eDRX cycle (see par. 0078-0082, 0093, 0097-0102).

As to claim 3, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed in response to transmitting the message [the rejection assume that the indication and the message are the same and/or indication is a page] (see par. 0077-0082, 0086-0090, 0093, 0097-0102). Griot fails to disclose a short message. In an analogous art, Chen discloses transmitting a short message to the UE during an eDRX on duration of the UE (see par. 0079). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing standards.

As to claim 4, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE comprises broadcasting the cached message to a plurality of UEs (see par. 0090-0095, 0097).

As to claim 5, Griot discloses the method of claim 1, wherein said transmitting the “cached” message to the UE is performed in response to receiving a request from the UE to receive the cached message (see par. 0078).

As to claim 7, Griot does not specifically disclose wherein the message comprises an emergency message. However, the message is not structurally different in any measurable way, just the intended use. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that Griot method will transmit equally the message emergency or not, since it would produce the same predictable results of transmitting the desired content in the message to the other device.

Regarding claims 21-25 and 27, they are the corresponding apparatus claims of method claims 1-5 and 7. Therefore, claims 21-25 and 27 are rejected for the same reasons as shown above.

Regarding claims 28-32, they are the corresponding network device claims of method claims 1-5. Therefore, claims 28-32 are rejected for the same reasons as shown above.

Claims 6, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griot in view of Chen and further in view of Ishii 20190349841.

As to claims 6, 26 and 33, Griot fails to disclose transmitting one or more system information blocks (SIBs) to the UE. In an analogous art, Ishii discloses the method wherein said transmitting the cached message comprises transmitting one or more system information blocks (SIBs) to the UE (see abstract, par. 0010-0011). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of indicating needed information for the UE related to timer and periods of discontinuous reception and compatibility with existing protocols.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647